UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6643



ROBERT LEE BROCK,

                                              Plaintiff - Appellant,

          versus

MICHALE ROACH,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-775-R)


Submitted:   August 15, 1996               Decided:   August 21, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Robert Lee Brock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion to alter or amend the judgment dismissing his 42 U.S.C. §

1983 (1988) action. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Brock v. Roach, No.
CA-95-775-R (W.D. Va. Apr. 4, 1996).

     We deny Appellant's motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2